NOTICE OF ALLOWANCE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “producing a score signal representing the quality of the supplied audio or video signal, the score signal representing at least one predefined quality parameter of the supplied audio or video signal, the neural network being set up by being trained with training data of a specific transmission standard and/or codec used for generating data of the supplied audio or video signal; wherein the neural network simultaneously produces a plurality of quality score values according to different ITU (International Telecommunications Union) measurement methods, and wherein the supplied audio or video signal is a digital audio signal and the score signal represents simultaneously the speech quality according to at least two of the following ITU-T (International Telecommunications Union-Telecommunication Standard Sector) speech quality testing methods: PESQ (Perceptual Evaluation of Speech Quality); 2Attorney Docket No.: P9163US00Patent PEAQ (Perceptual Evaluation of Audio Quality); and POLQA (Perceptual Objective Listening Quality Analysis).”
Claims 16-20 further limit claim 13 and are allowed.
Regarding claim 21, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “producing a score signal representing the quality of the supplied speech signal, the score signal representing at least one predefined quality parameter of the supplied speech signal, wherein the score signal represents the ITU (International Telecommunications Union) P.800 value LQS (Listening Quality Subjective). wherein the neural network simultaneously produces a plurality of quality score values according to different ITU (International Telecommunications Union) measurement methods, and wherein the LQS value is produced by at least two of the following ITU-T (International Telecommunications Union-Telecommunication Standard Sector) speech 
Regarding claim 22, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “a first neural network being supplied with a supplied reference audio or video signal and designed to generate a first output signal; a second neural network being supplied with a supplied audio or video signal for which a score signal is to be generated, the second neural network being designed to generate a second output signal; and a third neural network supplied with the first and second output signal, respectively, and generating the score signal, wherein the third neural network simultaneously produces a plurality of quality score values according to different ITU (International Telecommunications Union) measurement methods, and wherein the supplied audio or video signal is a digital audio signal and the score signal represents simultaneously the speech quality according to at least two of the following ITU-T (International Telecommunications Union-Telecommunication Standard Sector) speech quality testing methods: PESQ (Perceptual Evaluation of Speech Quality); PEAQ (Perceptual Evaluation of Audio Quality); and POLQA (Perceptual Objective Listening Quality Analysis).”
Regarding claim 23, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “the neural network producing a score signal representing the quality of the supplied audio or video signal, the score signal representing at least one predefined quality parameter of the supplied audio or video signal, wherein the training data for the trained neural network are specific for a transmission standard and/or codec used for generating the supplied audio or video signal, [[and]] wherein the neural network simultaneously produces a plurality of quality score values according to different ITU (International Telecommunications Union) measurement methods, and wherein the supplied audio or video signal is a digital audio signal and the 
Regarding claim 24, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “the trained neural network producing a score signal representing the quality of the supplied speech signal, the score signal representing at least one predefined quality parameter of the supplied speech signal, wherein the score signal represents the ITU (International Telecommunications Union) P.800 value LQS (Listening Quality Subjective), [[and]] wherein the neural network simultaneously produces a plurality of quality score values according to different ITU (International Telecommunications Union) measurement methods, and wherein the LQS value is produced by at least two of the following ITU-T (International Telecommunications Union-Telecommunication Standard Sector) speech quality testing methods: PESQ (Perceptual Evaluation of Speech Quality); PEAQ (Perceptual Evaluation of Audio Quality); and POLQA (Perceptual Objective Listening Quality Analysis).”
The closest prior art of:
Sung et al (US 2019/0164052) provides a system that utilizes perceptual quality scoring systems ([0010]) to enhance signals by using a weighted error function ([0005]).
Avila et al (NON-INTRUSIVE SPEECH QUALITY ASSESSMENT USING NEURAL NETWORKS) provides a neural network based approach to predict the perceived quality of an audio signal (see Table 1, Secction 4, and section 5 paragraph 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.